Title: James Madison to Walter T. Brooke, 23 October 1830
From: Madison, James
To: Brooke, Walter T.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Ocr. 23d. 1830
                            
                        
                        
                            
                        I have recd. your letter of the 20th & wish I could give you the requested information. But if I
                            ever had any knowledge of the time when Commodore Brooke was commissioned in the Virga. State Navy, I have now no
                            recollection of the circumstance: nor do I possess the means of otherwise ascertaining it. I am sorry that I can not even
                            refer you to any living source, from which the desired information could be hoped for. With respects
                        
                        
                            
                                J. M.
                            
                        
                    